Opinion issued October 15, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00086-CV
                             ———————————
         IN RE AJ DRILLING AND AUSTIN CHARLTON, Relators



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, AJ Drilling and Austin Charlton, challenge the trial court’s January

13, 2019 order striking their jury demand and setting the case on the non-jury docket

in the underlying proceedings.1 We deny the petition and lift the stay imposed by

our March 1, 2019 order. We dismiss any pending motions as moot.



1
      The underlying case is BAUER-Pileco Inc. v. AJ Drilling, Inc., et al., cause number
      2017-23101, pending in the 125th District Court of Harris County, Texas, the
      Honorable Kyle Carter presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Kelly.




                                        2